Title: From Alexander Hamilton to Daniel Jackson, 6 October 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            October 6th New York
          
          I enclose to you a letter which was written some time ago to Major Tousarde, but which from the absence of that officer I presume has not been received.
          You will immediately take measures for having Captain Littlefield’s company conveyed to Fort Jay on Governor’s Island. There they will continue untill receive further orders.
          With great considn I am, Sir yr. obt Sert
           Major Jackson
        